DETAILED ACTION   
Election/Restriction

1.	Applicant's election without traverse of Group I, claims 1 - 14 is acknowledged.

Claim Objections
2.	Claims 1, 10, 12 are objected to because of the following informalities:
          In claim 1, lines 1, 2, “the channel region of the active pattern is formed on the inclined surface” is improper dependent claim because claim 2 does not include a further limitation; for example, claim 1 includes the first conductive region, the channel region, and the second conductive region are sequentially disposed on the inclined surface that includes the channel region is formed on the inclined surface. Therefore, claim 2 should be cancelled.
In claim 10, line 2, “the first direction” should be changed to “a first direction” because it lacks of antecedent basis.
In claim 10, line 6, “the active pattern” should be changed to “the second active pattern”.
In claim 12, line 2 - 4, “a second thin film transistor having a second active pattern, wherein the first bank further includes a second inclined surface opposite to the first inclined surface” is unclear to as whether it is preferred to a second thin film transistor having a second active pattern, wherein a second bank further includes a second inclined surface opposite to the first inclined surface. In further a purpose for the examination, claim 12 is assumed to read “a second thin film transistor having a second active pattern, wherein a second bank includes a second inclined surface opposite to the first inclined surface”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1, 2, 4 – 6, 9, 10, 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (10,032,807) in view of Sivan (5,229,310).
With regard to claim 1, Peng et al. disclose a thin film transistor substrate (for example, see figs. 2 – 5), comprising: 
a substrate (11);
a first electrode (133, fig. 4) disposed on the substrate (11);
a bank (referred to as “122A” by examiner’s annotation shown in fig. 5 below, wherein portion “122A” functioning as a bank, and formed from protrusion portions 122) disposed on the substrate (11) and having an inclined surface (referred to as “122B” by examiner’s annotation shown in fig. 5 below) inclined at an angle surface (referred to as “A1” by examiner’s annotation shown in fig. 5 below) with respect to the substrate (11);
a second electrode (134) disposed on the bank (122A);
an active pattern (132) electrically connected to the first electrode (133, fig. 4) and the second electrode (134), disposed on the inclined surface (A1), and including a first conductive region (referred to as “132A” by examiner’s annotation shown in fig. 5 below) and a second conductive region (referred to as “132C” by examiner’s annotation shown in fig. 5 below), and a 
a gate electrode (131) overlapping at least a portion the channel region (132B) of the active pattern (132), wherein the inclined surface (122B) extends in a first direction (D1 as indicted below) in a plan view (a view from the top view),
wherein the first conductive region (132A), the channel region (132B), and the second conductive region (132C) are disposed on the inclined surface (122B). 


    PNG
    media_image1.png
    375
    597
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    448
    666
    media_image2.png
    Greyscale


Peng et al. do not clearly disclose the first and conductive regions are doped conductive regions with impurities.
However, Sivan discloses the first and conductive regions (28, 26) are doped conductive regions with impurities (p – type impurities). (for example, see figs. 1C, 1F).

    PNG
    media_image3.png
    262
    495
    media_image3.png
    Greyscale


Applicant’s claim 1 does not distinguish over Peng et al. and Sivan references regardless of the process used to form the first conductive region, the channel region, and the second conductive region are disposed on the inclined surface because only the final product, after the combination of the references, is relevant, not the process of making such as “sequentially disposed along a second direction that crosses the first direction”.
Note that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Fitzgerald, 205 USPQ 594, 596 (CCPA); In re Marosi et al., 218 USPQ 289 (CAFC); and most recently, In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) all of which make it clear that it is the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not.  Note that Applicant has burden of proof in such cases, as the above case law makes clear.
With regard to claim 2, Peng et al. disclose the channel region (132B) of the active pattern (132) is formed on the inclined surface (122B).
With regard to claim 4, Peng et al. disclose the first conductive region (132A) has a first portion (at least one portion of the first conductive region 132A overlapped and connected with 

    PNG
    media_image2.png
    448
    666
    media_image2.png
    Greyscale

With regard to claim 5, Peng et al. disclose the active pattern (132) has an S-shape on the inclined surface (122B).
With regard to claim 6, Peng et al. disclose a display apparatus (for example, see figs. 4, 5), comprising:
a substrate (11);

a first thin film transistor (referred to as “T1” by examiner’s annotation shown in fig. 5 below) including a first electrode (133, fig. 4), a second electrode (134), a first active pattern (132), and a gate electrode (131); and
a light emitting structure, for example, column 19, lines 11 – 16 disclose the display panel can be applied to any product or part with a display function, e.g., an Organic Light-Emitting Display (OLED) display. Therefore, there are an OLED structure forming in the panel and electrically connected to the first thin film transistor (T1),
wherein the first electrode (133, fig. 4) is disposed on the substrate (11), and the second electrode (134) is disposed on the first bank (122A),
wherein the first active pattern (132) is electrically connected to the first electrode (133, fig. 4) and the second electrode (134) and disposed on the first inclined surface (122B), and wherein the first active pattern includes first conductive region (referred to as “132A” by examiner’s annotation shown in fig. 5 below) and a second conductive region (referred to as “132C” by examiner’s annotation shown in fig. 5 below), and a channel region (referred to as “132B” by examiner’s annotation shown in fig. 5 below) between the first conductive region (132A) and the second conductive region (132C); and
a gate electrode (131) overlaps the channel region (132B) of the active pattern (132).


    PNG
    media_image1.png
    375
    597
    media_image1.png
    Greyscale


    PNG
    media_image4.png
    542
    681
    media_image4.png
    Greyscale



Peng et al. do not clearly disclose the first and conductive regions are doped conductive regions with impurities.
However, Sivan discloses the first and conductive regions (28, 26) are doped conductive regions with impurities (p – type impurities). (for example, see figs. 1C, 1F).

    PNG
    media_image3.png
    262
    495
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Peng et al.’s device to incorporate the doped impurities in the first and second conductive regions as taught by Sivan in order to enhance a higher carrier mobility for a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.

With regard to claim 9, Peng et al. disclose the first conductive region (132A) has a first portion (at least one portion of the first conductive region 132A overlapped and connected with first electrode 133, as shown in fig. 4, functioning as a first portion) overlapping the first electrode (133) and a second portion (referred to as “132A2” by examiner’s annotation shown in fig. 5 below) connected to the first portion (at least one portion of the first conductive region 132A overlapped and connected with first electrode 133, as shown in fig. 4, functioning as a first 

    PNG
    media_image2.png
    448
    666
    media_image2.png
    Greyscale



With regard to claim 10, Peng et al. disclose a second bank (referred to as “122C” by examiner’s annotation shown in fig. 5 below) spaced apart from the first bank (122A) in the first direction (D1 as shown in fig. 5); and a second thin film transistor (referred to as “T2” by examiner’s annotation shown in fig. 5 below) including a second active pattern (referred to as “132AB” by examiner’s annotation shown in fig. 5 below), wherein the second bank (122C)  or first bank (122A, 122C) includes a second inclined surface (122b) that is inclined at a second angle (referred to as “T2” by examiner’s annotation shown in fig. 5 below) with respect to the substrate (11), and wherein 

    PNG
    media_image5.png
    558
    697
    media_image5.png
    Greyscale


With regard to claim 12, Peng et al. disclose a second thin film transistor (T2 as indicated above) having a second active pattern (132AB as indicated above), wherein the second bank (122C) further includes a second inclined surface (122b) opposite to the first inclined surface (122B), wherein the second active pattern (132AB) of the second thin film transistor (T2) is disposed on the second inclined surface (122b).

claim 14, Peng et al. disclose the channel region (132B) of the first active pattern (132) is formed on the first inclined surface (122B).


5.	Claims 3, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (10,032,807) in view of Sivan (5,229,310) and further in view of Chang et al. (2017/0229483).
With regard to claims 3, 8, Peng et al. and Sivan do not clearly disclose a height difference between the first electrode and the second electrode is no more than 200um.
However, Chang et al. disclose a height difference (H1) between the first electrode (S) and the second electrode (D) is 2 um. (for example, see paragraph [0064]).

    PNG
    media_image6.png
    444
    602
    media_image6.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Peng et al. and Sivan’s device to have a height difference between the first electrode and the second electrode is no more than 200um as taught by Chang et .
6.	Claims 7, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (10,032,807) in view of Sivan (5,229,310) and further in view of Hanada et al. (10,761,354).
With regard to claim 7, Peng et al. disclose the first inclined surface (referred to as “122B” by examiner’s annotation shown in fig. 5 below) extends in a first direction (D1 as indicted below) in a plan view (a view from the top view), wherein the first conductive region (132A), the channel region (132B), and the second conductive region (132C) are disposed on the first inclined surface (122B). 
Peng et al. and Sivan do not clearly disclose the substrate includes a first reinforcing area and a second reinforcing area and a flexible area that is bendable and disposed between the first reinforcing area and the second reinforcing area.

    PNG
    media_image4.png
    542
    681
    media_image4.png
    Greyscale

However, Hanada et al. disclose the substrate (11) includes a first reinforcing area (referred to as “11A” by examiner’s annotation shown in fig. 8 below because this area is supporting the TFT forming thereon.) and a second reinforcing area (referred to as “11B” by examiner’s annotation shown in fig. 8 below because this area is supporting the TFT forming thereon. Although the applicant uses terms different to those of Hanada et al. to label the claimed invention, this does not result in any structural difference between the claimed invention and the prior art.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use different terminology to describe the plurality of elements that constitute an integrated circuit as this is just a writing style and the way in which a structural limitation is expressed does not affect the configuration of the described elements.) and a flexible area (a bent area B functioning 

    PNG
    media_image7.png
    529
    739
    media_image7.png
    Greyscale



Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Peng et al. and Sivan’s device to have the substrate includes a first reinforcing area and a second reinforcing area and a flexible area that is bendable and disposed between the first reinforcing area and the second reinforcing area as taught by Hanada et al. in order to enhance a flexible display device of high reliability for a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.

claim 11, Peng et al. disclose a third bank (as indicated in fig. 5 below) spaced apart from the first bank in a second direction (a second direction is the same with the first direction), wherein each of the first bank, the second bank, and the third bank has an island shape (protrusion shapes from the layer 12), and

    PNG
    media_image4.png
    542
    681
    media_image4.png
    Greyscale

Peng et al. and Sivan do not clearly disclose the substrate is bendable along the first direction and the second direction.

However, Hanada et al. disclose the substrate (11) is bendable (at the bent area B) along the first direction (x- axis direction) and the second direction (x- axis direction or Y-axis direction).

    PNG
    media_image7.png
    529
    739
    media_image7.png
    Greyscale



Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Peng et al. and Sivan’s device to have the substrate is bendable along the first direction and the second direction as taught by Hanada et al. in order to enhance a flexible display device of high reliability for a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.

7.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (10,032,807) in view of Sivan (5,229,310) and further in view of Hwang et al. (10,741,777).
claim 13, Peng et al. and Sivan do not clearly disclose a modulus of elasticity of the first bank is 10 GPa or more.

    PNG
    media_image4.png
    542
    681
    media_image4.png
    Greyscale

However, Hwang et al. disclose a modulus of elasticity of the first bank (a dielectric material 110, fig. 2A functioning as a first bank) having 100 GPa (for example, see column 5, lines 38, 39).

    PNG
    media_image8.png
    482
    851
    media_image8.png
    Greyscale




Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Peng et al. and Sivan’s device to have a modulus of elasticity of the first bank having 100 GPa as taught by Hwang et al. in order to enhance a flexible display device of high reliability for a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
 Monbleau can be reached on (571) 272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAN N TRAN/
Primary Examiner, Art Unit 2826